Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-14, 17-20, 25 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,786,503 B2 in view of. Lonardo et al; (“Nonalcoholic fatty liver disease: A precursor of the metabolic syndrome,” Digestive and Liver Disease, 2015, Vol. 47, pp 181-190), Yki-Jarvinen (“Non-alcoholic fatty liver disease as a cause and a consequence of metabolic syndrome,” The Lancet Diabetes & Endocrinology, 2014, Vol. 2, issue 11, pp 901-910). 
‘503 claims a composition comprising 
    PNG
    media_image1.png
    70
    170
    media_image1.png
    Greyscale
and menthol (an anti-obesity drug), and method of using the same for inducing the beiging of adipocytes and/or for treating obesity, prediabetes, type II diabetes, and/or dyslipidemia. 
‘503 does not claim expressly that the treated patients have fatty liver disease, particularly, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH).
However, Lonardo et al., teach there is an association of nonalcoholic fatty liver disease with either type 2 diabetes mellitus or metabolic syndrome, suggest that nonalcoholic fatty liver disease precedes the development of both conditions, and NAFLD is frequently associated with constellation of clinic-laboratory features that comprise metabolic syndrome. Lonardo et al. showed that data supports that the presence of NAFLD is intimately linked with the metabolic syndrome, including T2D, or NAFLD is a precursor of the metabolic syndrome. Moreover, NAFLD is a strong determinant for the future development of the metabolic syndrome. This is likely to occur as a result of its being a key factor associated with insulin resistance in naturally occurring conditions in humans. See, the abstract, and introduction at page 181 and conclusion section, pages 185-186. Yki-jarvinen discloses that “Patients with metabolic syndrome frequently have an increase in fat (triglyceride) accumulation in the liver and hepatic insulin resistance.” (See, page 901, the left column). “NAFLD and metabolic syndrome overlap in many respects including the spectrum of diseases that they predict, and the fact metabolic syndrome is also an important predictor of NASH. NAFLD also predicts both type 2 diabetes and cardiovascular disease” (page 902, the left column). Yki-jarvinen further discloses that obesity is one of the major cause of NAFLD and metabolic syndrome, and weight loss rapidly reverse both NAFLD and hepatic insulin resistance. (page 904, the right column). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ the composition containing the lyn kinase modulators for treating patients of obesity, dyslipidemia, type II diabetes, who have also been diagnosed as having NAFLD.
A person of ordinary skill in the art would have been motivated to employ the composition containing the lyn kinase modulators for treating patients of obesity, dyslipidemia, type II diabetes, who have also been diagnosed as having NAFLD because treatment of obesity, dyslipidemias, have been also known to be beneficial for NAFLD. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Reaume et al. (US 8,835,448 B2, IDS), in view of Lonardo et al; (“Nonalcoholic fatty liver disease: A precursor of the metabolic syndrome,” Digestive and Liver Disease, 2015, Vol. 47, pp 181-190), Yki-Jarvinen (“Non-alcoholic fatty liver disease as a cause and a consequence of metabolic syndrome,” The Lancet Diabetes & Endocrinology, 2014, Vol. 2, issue 11, pp 901-910). 
Reaume et al. teach the employment of the compounds recited herein, or compounds of general formulas I-VII as disclosed in columns 3-4 therein, as lyn kinase modulators for treatment and/or prevention of dyslipidemias, dyslipoproteinemias, glucose metabolism disorders, metabolic syndrome (i.e., Syndrome X), PPAR-associated disorders, type II diabetes, obesity, inflammation, etc. Expressly disclosed lyn kinase modulators include: 
    PNG
    media_image1.png
    70
    170
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    71
    172
    media_image2.png
    Greyscale
.  See, particularly, col. 2, line 18 to col. 5, line 6 and the figures. Note, compounds of formulas I-VI in Reaume et al. are the same as those recited in claims 1, 10, 17, 20, 21, and 24, respectively. The treatment is carried out by administering a pharmaceutical composition comprising the compounds, wherein the administration may be realized by any conventional routes. See, particularly, col. 18, lines 34-56. The effective amounts of the compound is in the range of about 0.1mg to 100mg/kg. See, col. 3, lines 24-26. Note the effective amount herein is in the range of 0.001 mg to about 200mg/kg. See paragraph [0167], US publication of this application (US 20210106581 A1). Reaume et al. further teach that the compound may be administered in combination with other therapeutic agents, particularly, PPAR agonist, bile acid-binding  resins, RXR agonist, etc. See, particularly, col. 22, lines 30-61. 
Reaume et al. do not teach expressly that the treated patients have fatty liver disease, particularly, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH).
However, Lonardo et al., teach there is an association of nonalcoholic fatty liver disease with either type 2 diabetes mellitus or metabolic syndrome, suggest that nonalcoholic fatty liver disease precedes the development of both conditions, and NAFLD is frequently associated with constellation of clinic-laboratory features that comprise metabolic syndrome. Lonardo et al. showed that data supports that the presence of NAFLD is intimately linked with the metabolic syndrome, including T2D, or NAFLD is a precursor of the metabolic syndrome. Moreover, NAFLD is a strong determinant for the future development of the metabolic syndrome. This is likely to occur as a result of its being a key factor associated with insulin resistance in naturally occurring conditions in humans. See, the abstract, and introduction at page 181 and conclusion section, pages 185-186. Yki-jarvinen discloses that “Patients with metabolic syndrome frequently have an increase in fat (triglyceride) accumulation in the liver and hepatic insulin resistance.” (See, page 901, the left column). “NAFLD and metabolic syndrome overlap in many respects including the spectrum of diseases that they predict, and the fact metabolic syndrome is also an important predictor of NASH. NAFLD also predicts both type 2 diabetes and cardiovascular disease” (page 902, the left column). Yki-jarvinen further discloses that obesity is one of the major cause of NAFLD and metabolic syndrome, and weight loss rapidly reverse both NAFLD and hepatic insulin resistance. (page 904, the right column). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ the composition containing the lyn kinase modulators of Reaume et al. for treating patients of metabolism disorders, metabolic syndrome (i.e., Syndrome X), type II diabetes, who have also been diagnosed as having NAFLD, or patients who have been diagnosed with NAFLD, but have not yet developed into metabolic syndrome or type II diabetes.
A person of ordinary skill in the art would have been motivated to employ the lyn kinase modulators of Reaume et al. for treating patients of metabolism disorders, metabolic syndrome (i.e., Syndrome X), type II diabetes, who have also been diagnosed as having NAFLD, or patients who have been diagnosed with NAFLD, but have not yet developed into metabolic syndrome or type II diabetes because treatment of the components of metabolic syndrome, such as obesity, dyslipidemias, have been also known to be beneficial for NAFLD. Further, since NAFLD has been known as indicator/risk factor of metabolic syndrome, one of ordinary skill in the art would have been motivated to treat patients having NAFLD with the Lyn kinase modulators herein for preventing the further development of metabolic syndrome, as the Lyn kinase modulators have been known for preventing the development of metabolic syndrome.
Claims 1-25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Reaume et al. (US 10,786,503 B2), in view of Lonardo et al; (“Nonalcoholic fatty liver disease: A precursor of the metabolic syndrome,” Digestive and Liver Disease, 2015, Vol. 47, pp 181-190), Yki-Jarvinen (“Non-alcoholic fatty liver disease as a cause and a consequence of metabolic syndrome,” The Lancet Diabetes & Endocrinology, 2014, Vol. 2, issue 11, pp 901-910). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Reaume et al. teach a composition comprising the Lyn kinase inhibitors herein and a TRPM8 agonist (an anti-obesity agent) and method of using the same for inducing the beiging of adipocytes and/or for treating obesity, prediabetes, type II diabetes, and/or dyslipidemia. Expressly disclosed lyn kinase modulators include: 
    PNG
    media_image1.png
    70
    170
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    71
    172
    media_image2.png
    Greyscale
. See, particularly, the abstract, col. 1, lines 10-125, col. 2, line 15 to col. 3, line 42, cols. 21-22, and the claims.
Reaume et al. do not teach expressly that the treated patients have fatty liver disease, particularly, non-alcoholic fatty liver disease (NAFLD) and/or non-alcoholic steatohepatitis (NASH).
However, Lonardo et al., teach there is an association of nonalcoholic fatty liver disease with either type 2 diabetes mellitus or metabolic syndrome, suggest that nonalcoholic fatty liver disease precedes the development of both conditions, and NAFLD is frequently associated with constellation of clinic-laboratory features that comprise metabolic syndrome. Lonardo et al. showed that data supports that the presence of NAFLD is intimately linked with the metabolic syndrome, including T2D, or NAFLD is a precursor of the metabolic syndrome. Moreover, NAFLD is a strong determinant for the future development of the metabolic syndrome. This is likely to occur as a result of its being a key factor associated with insulin resistance in naturally occurring conditions in humans. See, the abstract, and introduction at page 181 and conclusion section, pages 185-186. Yki-jarvinen discloses that “Patients with metabolic syndrome frequently have an increase in fat (triglyceride) accumulation in the liver and hepatic insulin resistance.” (See, page 901, the left column). “NAFLD and metabolic syndrome overlap in many respects including the spectrum of diseases that they predict, and the fact metabolic syndrome is also an important predictor of NASH. NAFLD also predicts both type 2 diabetes and cardiovascular disease” (page 902, the left column). Yki-jarvinen further discloses that obesity is one of the major cause of NAFLD and metabolic syndrome, and weight loss rapidly reverse both NAFLD and hepatic insulin resistance. (page 904, the right column). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ the lyn kinase modulators of Reaume et al. for treating patients of obesity, dyslipidemia, type II diabetes, who have also been diagnosed as having NAFLD.
A person of ordinary skill in the art would have been motivated to employ the lyn kinase modulators of Reaume et al. for treating patients of obesity, dyslipidemia, type II diabetes, who have also been diagnosed as having NAFLD because treatment of obesity, dyslipidemias, have been also known to be beneficial for NAFLD. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to the Arguments
Applicants’ amendments and remarks submitted July 23, 2022 have been fully considered, but found unpersuasive.
As to the obvious type double patenting over US 10,786,503 in view of Lonardo et al. and Yki-Jarvinen et al., applicants contend that since not every patients having NAFLD have metabolic syndrome, and that association of NAFLD with metabolic syndrome appears to be stronger in lean than in obesity individual, one of ordinary skill in the art would have not combined the teachings of US 10,786,503,  Lonard et al. and Yki-Jarvinen et al. to reach the claimed invention. Applicants further argue that the rejection fails to properly address the limitation of “treating NAFLD, NASH…”  “in a mammal in need thereof”, citing Jasen v. Rexall Sundown, and Rapoport v. Dement. 	The arguments are not probative.  As discussed in prior office action, the examiner do not argue that it would have been obvious for treating all patients of NAFLD, NASH with the lyn kinase modulators, but only for those NAFLD or NASH patients having metabolism syndrome, obesity, prediabetes, type II diabetes, and/or dyslipidemia. As to the remarks about Jansen and Rapport cases, the examiner notes that those cases are not applicable to instant situation. Jansen was an infringement case, with claims drawn “A method of treating or preventing macrocytic-megaloblastic anemia in humans which anemia is caused by either folic acid deficiency or by vitamin B12 deficiency which comprises administering a daily oral dosage of a vitamin preparation to a human in need thereof comprising at least about 0.5 mg. of vitamin B12 and at least about 0.5 mg. of folic acid.” Jansen, 342 F.3d at 1330. The court looked at the prosecution history, and noted that the patent was allowed after a submission of finding unexpected results--that is, the applicants had demonstrated that "the medical community had come to realize the effectiveness of the folic acid-vitamin B12 combination therapy to treat pernicious anemia defined in the claims only after Jansen's invention date." Jansen, 342 F.3d at 1331. The court therefore found that the claims were not infringed unless the combination of folic acid and vitamin B12 were administered with specific intent to treat the (patients with) macrocytic-megaloblastic anemia. Jansen is thus distinguishable because it is an infringement case, where the claims were narrowly construed against the patentee in view of the prosecution history so as to sustain its validity. See Whittaker Corp. by Technibilt Div. v. UNR Indus., Inc., 911 F.2d 709, 712 (Fed. Cir. 1990). 
Rapoport, an interference case, involved the issue of whether a reference that taught treatment of anxiety in patients suffering from sleep apnea with buspirone anticipated a claim drawn to treatment of sleep apnea per se. or the claims should be construed as to be limited to treating the underline etiology, not to include treating a symptom. Rapoport, 254 F.3d at 1060. Specifically, the court noted that the prior art did not disclose the administration of buspirone for treating sleep apnea, but only for a symptom of sleep apnea, anxiety, in patients suffering from sleep apnea. Id. At 1061. Further, there is no evidence that the particular dosage disclosed in eth prior art would have inherently treated apnea. In instant case, the effective amounts of the therapeutic agent disclosed in the prior art and the effective amounts employed herein are essentially the same. Further, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. Claims herein particularly recite the co-administration of anti-obesity drugs, and  other drugs known for treatment of metabolism syndrome and diabetes. Thus, the claims herein are construed to read on treating those NAFLD patients, wherein the NAFLD associate with obesity, metabolism syndrome, diabetes/prediabetes and/or dyslipidemia. The prior art as a whole would have fairly suggested the treatment of patients of metabolism syndrome, obesity, prediabetes, type II diabetes, and/or dyslipidemia wherein the diseases are associated with NAFLD. As to the particular function: for treating NAFLD, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, it has been well-settled that that the prior art need not suggest combining references for the same reason that a patent applicant combined them. See KSRInt'l Co. v. TeleflexInc., 127 S.Ct. 1727, 1741-42 (2007) "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. •.. [A]ny need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.".
As to the rejection under 35 U.S.C. 103 over Reaume (US 8,835,448 or 10,786,503), Lonardo and Yki-Jarvinen, applicants continue argue that the claimed method  would have not been obvious because none of the cited references teach the treatment of NAFLD or any of the conditions recited in the claims. Citing Jasen v. Rexall Sundown, and Rapoport v. Dement, applicants contend that the intended function “treating NASH, NAFLD, ….” “in a mammal in need thereof” should be given a full patentable weight or the . The examiner respectfully disagrees. As discussed above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, it has been well-settled that that the prior art need not suggest combining references for the same reason that a patent applicant combined them. See KSRInt'l Co. v. TeleflexInc., 127 S.Ct. 1727, 1741-42 (2007) "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. •.. [A]ny need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627